DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
The preliminary amendment dated 6/12/2020 has been received and will be entered.
Claim(s) 1-20 is/are pending.
Claim(s) 9, 11, 12, 13, 14, 15, 16, 17, and 18 is/are currently amended.
Claim(s) 19-20 is/are new.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 



Information Disclosure Statement
The information disclosure statements (IDS) submitted on:
6/12/2020
10/29/2021
are is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC §§ 102-103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



I. Claim(s) 4-6 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Yuge, et al., Preparatation and Characterization of Newly Discovered Fibrous Aggregates of Single-Walled Carbon Nanohorns, Adv. Mater. 2016; 28: 7174-7177 (hereinafter “Yuge at __”). 

With respect to Claim 4, this claim requires “[a] fibrous carbon nanohorn aggregate in which a plurality of single-walled carbon nanohorns are assembled radially and connected in a fibrous manner.” Yuge teaches a fibrous carbon nanohorn aggregage. (Yuge “Title,” passim). The nanohorns are assembled radially and connected in a fibrous manner. (Yuge “Fig. 1a,” passim). 
Claim 4 further requires “the fibrous carbon nanohorn aggregate has a diameter in the transverse direction in the range of 30 to 100 nm.” The dimensions are taught. (Yuge at 7174, col. 2). 
Claim 4 further requires “at least one end in the longitudinal direction of the fibrous carbon nanohorn aggregate has an end surface on which no tip of the plurality of single-walled carbon nanohorns is disposed toward the longitudinal direction.” The end is taught. (Yuge “Fig. 1c,” passim). 
As to Claim 5, the dimensions of the SWNHs are taught. (Yuge at 7174, col. 1). 
As to Claim 6, graphene sheet structure is taught. (Yuge at 7174, col. 2). 
As to Claim 11, at least a petal shape is taught. Id.

II. Claim 12 and 18 – or as stated below – is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuge, et al., Preparatation and Characterization of Newly Discovered Fibrous Aggregates of Single-Walled Carbon Nanohorns, Adv. Mater. 2016; 28: 7174-7177 (hereinafter “Yuge at __”) in view of:
(i) US 2007/0265379 to Chen, et al. 

The discussion accompanying “Rejection I” above is incorporated herein by reference.
As to Claim 12, to the extent Yuge may not teach the composite, this difference does not impart patentability. Nanohorns are well known additives in composites with the other materials claimed. Official notice is taken. Chen is offered as evidence. (Chen 4: [0045]). The combination reflects substitution of one nanohorn for another to achieve predictable results. This does not impart patentability. MPEP 2143. 
As to Claim 18, films are taught. (Chen 4: [0042]). Note that the preamble is generic and is not construed as imparting any structure. 


III. Claim 14 and 16 – or as stated below – is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuge, et al., Preparatation and Characterization of Newly Discovered Fibrous Aggregates of Single-Walled Carbon Nanohorns, Adv. Mater. 2016; 28: 7174-7177 (hereinafter “Yuge at __”) in view of:
(i) Zhu, et al., Determination of concentrated hydrogen peroxide at single-walled carbon nanohorn paste electrode, Electrochemistry Communications 2008; 10: 695-698 (hereinafter “Zhu at __”). 

The discussion accompanying “Rejection I” above is incorporated herein by reference. 

As to Claim 14, to the extent Yuge may not teach the paste, this difference does not impart patentability. Nanohorns in electrodes pastes are old and known. Official notice is taken. Zhu is evidence. The combination reflects substitution of one nanohorn for another to achieve predictable results. This does not impart patentability. 
As to Claim 16, oil (a solvent) is taught. (Zhu at 696, col. 1). 


Allowable Subject Matter
I. Claims 1-3, 7-10, 13, 15, 17, 19, and 20 are allowed.
	Search of the prior art did not reveal the features of the properly construed claims with the requisite specificity. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736